This is an action to review an award of the State Industrial Commission. The award was made by the Industrial Commission on March 29, 1923, and motion for a now trial was filed April 2, 1923, and overruled by the commission April 27, 1923. The petition for review was filed in this court on May 24, 1923. Section 7207, Comp. Stat. 1921, provides the method of reviewing awards of the Industrial Commission, and is as folows:
"The award or decision of the commission shall be final and conclusive upon all questions within its jurisdiction between the parties, unless within 30 days after a copy of such award or decision has been sent by commission to the parties affected, an action is commenced in the Supreme Court of the state to review such award or decision. Said Supreme Court shall have original jurisdiction of such action, and is authorized to prescribe rules for the commencement and trial of same. Such action shall be commenced by filing with the clerk of the Supreme Court a certified copy of the award or decision of the commission attached to the petition by the complainant, wherein the complainant or petitioner shall make his assignments or specifications as to wherein said award is erroneous and illegal. * * *"
No motion for new trial is necessary or authorized under this statute and the 30-day period within which to file petition for review begins to run from the date of the award, and the filing of the motion for new trial does not extend the time within which to commence proceedings for review. The petition not having been filed in this court within thirty days from the date of the award, the petition for review is dismissed.
JOHNSON, C. J., and KANE, KENNAMER, NICHOLSON, and HARRISON, JJ., concur. *Page 277